DISMISS; Opinion Filed January 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00368-CV

                TRIADIUM INC., D/B/A GAME TIME TRAVEL, Appellant
                                       V.
                 NATIONAL CHEERLEADERS ASSOCIATION, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-13837-K

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                    Opinion by Justice Lang
       The filing fee, the docketing statement, and appellant’s brief in this case are past due. By

postcard dated March 15, 2013, we notified appellant the $175 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 15, 2013, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated November 27, 2013, we notified

appellant that after reviewing the responses to our question concerning our jurisdiction over this

appeal, it appeared the Court had jurisdiction over this appeal and that its brief was due by

December 27, 2013. By postcard dated January 3, 2014 we notified appellant the time for filing
its brief had expired. We directed appellant to file both appellant’s brief and an extension

motion within ten days. We cautioned appellant that failure to file a brief and an extension

motion would result in the dismissal of this appeal without further notice. To date, appellant has

not paid the filing fee, filed a docketing statement, or filed its brief and extension motion.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                       / Douglas S. Lang/
                                                       DOUGLAS LANG
                                                       JUSTICE
130368F.P05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRIADIUM INC., D/B/A GAME TIME                     On Appeal from the 192nd Judicial District
TRAVEL, Appellant                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-11-13837-K.
No. 05-13-00368-CV         V.                      Opinion delivered by Justice Lang. Justices
                                                   FitzGerald and Fillmore participating.
NATIONAL CHEERLEADERS
ASSOCIATION, Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee NATIONAL CHEERLEADERS ASSOCIATION recover
its costs of this appeal from appellant TRIADIUM INC., D/B/A GAME TIME TRAVEL.


Judgment entered this 30th day of January, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–